EXHIBIT 10.5
 
(INTRICON LOGO) [a151748001_v1.jpg]
 
«Date»


«Full_Name»
«Address1»
«Address2»


Dear «M_1st_Name»:


I am pleased to inform you that on «Grant_Date» the Compensation Committee of
the Board of Directors of IntriCon Corporation granted you options to purchase
«Shares» Common Shares of the Company under the Company’s 2015 Equity Incentive
Plan (the “Plan”) at an exercise price of $«Price» per share.


The options granted to you are intended to be non-qualified stock options.


These options will become exercisable as follows:

              Date First Exercisable    Number of Shares     «M_1st_Exercise»  
  «M__shares»     «M_2nd_Ex»     «M__shares1»     «M_3rd_Ex»     «M__shares2»  

 
The exercise price for your options shall be payable in cash, by the “net
exercise” method without the payment of cash or as otherwise permitted under the
Plan.


Once options become exercisable, they will remain exercisable until they are
exercised or until they terminate.  Unless earlier terminated pursuant to the
terms of the Plan, all options granted hereby shall terminate on «Terminate»
(the “Scheduled Expiration Date”).  While the specific terms of the Plan will
govern, generally:


 
·
If your directorship is terminated due to your death or Disability (as defined
in the Plan), all of your options will become immediately exercisable in full
and may be exercised at any time prior to  the Scheduled Expiration Date;



 
·
If your directorship is terminated due to your Retirement (as defined in the
Plan), all of your options will become immediately exercisable in full and may
be exercised at any time prior to the Scheduled Expiration Date;



 
·
If your directorship is terminated due to any other reason, any options that you
had that were not exercisable as of the date of the termination of your
directorship will expire.  You may exercise options that were exercisable as of
the date of the termination of your directorship at any time prior to the
earlier of (a) 90 days after the date of termination of your directorship and
(b) the Scheduled Expiration Date.

 
1260 Red Fox Road ● Arden Hills, MN 55112 ● Tel: 651-636-9770 ● Fax:
651-357-1097 ● www.IntriCon.com
 

 

 

 

 
«Full_Name»
Page 2


Subject to the Plan, this option shall become exercisable in full upon the
occurrence of a Change in Control (as defined in the Plan).


This option is subject to cancellation in the event that your directorship is
terminated for Cause (as defined in the Plan) and under other circumstances
described in the Plan.


Further terms governing the options granted to you are set forth in the Plan,
which is incorporated herein by reference.  A copy of the Plan is available from
the Human Resources Department.


If you wish to accept the grant of the options as provided above and in the
Plan, please so indicate by signing and returning the enclosed copy of this
letter, whereupon you and the Company shall be legally bound hereby under
Pennsylvania law.

           
Very truly yours,
 
INTRICON CORPORATION
            By:         «From»       «Title»       «M_2nd_line»          
Accepted and Agreed:
               
«Full_Name»
     

 
1260 Red Fox Road ● Arden Hills, MN 55112 ● Tel: 651-636-9770 ● Fax:
651-357-1097 ● www.IntriCon.com
 

 

 